Citation Nr: 0308704	
Decision Date: 05/08/03    Archive Date: 05/20/03

DOCKET NO.  00-25 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1969 to 
February 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The veteran testified before the undersigned Veterans Law 
Judge in October 2001.  A transcript of the hearing has been 
associated with the record.


REMAND

During the pendency of the veteran's claim, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law and codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  In addition, regulations implementing the VCAA were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the veteran's 
claim.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

In order to comply with the requirements of the VCAA and the 
implementing regulations, the Board undertook additional 
development of the veteran's claims, pursuant to 38 C.F.R. § 
19.9(a)(2) (2002), which authorized the Board to obtain 
additional evidence, clarify evidence, correct a procedural 
defect and undertake additional action essential for a proper 
appellate decision.  In October 2002, the Board sent a letter 
to the veteran requesting him to provide pertinent medical 
records or to provide information and authorization necessary 
for the Board to obtain such records.  The Board informed the 
veteran that the information or evidence should be submitted 
within 30 days of the date of the Board's letter.  
Thereafter, the Board arranged for the veteran to undergo a 
VA examination in December 2002.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the provisions of 38 C.F.R. 
§ 19.9(a)(2) (2002) are invalid because, in combination with 
38 C.F.R. § 20.1304 (2002), they allow the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without obtaining a waiver from the claimant of such 
consideration by the agency of original jurisdiction.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  The 
Federal Circuit also held that the provisions of 38 C.F.R. 
§ 19.9(a)(2)(ii), which authorize the Board to render a 
decision not less than 30 days after providing the notice 
required under 38 U.S.C.A. § 5103(a), are invalid because 
they are contrary to 38 U.S.C.A. § 5103(b), which provide the 
claimant a period of one year in which to submit the 
requested evidence and information.  Id. 

In light of these circumstances, the case is REMANDED to the 
RO for the following:  

1.  The RO should issue the veteran a 
VCAA notice letter with regard to his 
claim of entitlement to service 
connection for hepatitis.  The RO must 
also inform the veteran that any evidence 
submitted in response to the letter must 
be received by the RO within one year of 
the date of the RO's VCAA notice letter.

If the veteran identifies additional 
evidence, the RO should take appropriate 
steps to obtain such evidence.
 
2.  Upon completion of the above directed 
development, the RO should undertake any 
other indicated development.

3.  The RO should then readjudicate the 
veteran's claim in light of the evidence 
received since the Statement of the Case 
issued in November 2000.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the RO should 
issue a supplemental statement of the 
case and afford the veteran and his 
representative an appropriate opportunity 
to respond.
 
Thereafter, the case should be returned to the Board for 
further appellate action.  The veteran need take no action 
until he is otherwise notified by the RO.  By this remand, 
the Board intimates no opinion as to any final outcome 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).
 
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 


4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




